Citation Nr: 0500368	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  98-10 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a right eye 
disorder.  

5.  Entitlement to service connection for a psychiatric 
disorder, asserted to be secondary to service-connected 
disabilities.  

6.  Entitlement to an initial increased rating for a fungal 
infection of the feet, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an initial compensable evaluation for 
multiple lipomas of the abdomen.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1985 
to November 1994.  He also had prior reserve service from 
January to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating actions of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida.  
Specifically, by a March 1995 decision, the RO denied service 
connection for back, heart, right knee, and right eye 
disabilities.  Also by that determination, the RO granted 
service connection for a fungal infection of the feet and 
awarded a compensable evaluation of 10 percent, effective 
from December 1994, for this disorder.  In addition, the RO 
granted service connection for multiple lipomas of the 
abdomen and assigned a noncompensable evaluation to this 
disability, effective from December 1994.  By a subsequent 
rating action dated in July 1997, the RO denied service 
connection for a psychiatric disorder, asserted to be 
secondary to the service-connected disabilities.  

The disability ratings assigned to the service-connected 
fungal infection of the feet as well as the service-connected 
multiple lipomas of the abdomen are based on initial grants 
of service connection for these disorders.  As such, the 
entire period associated with these service-connected 
disabilities will be considered to ensure that consideration 
is given to the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the rating issues with regard to the 
service-connected fungal infection of the feet and the 
service-connected multiple lipomas of the abdomen are 
correctly characterized as listed on the title page of this 
decision.  

The issues of entitlement to service connection for back, 
heart, right knee, and right eye disabilities as well as the 
claim of entitlement to service connection for a psychiatric 
disorder, asserted to be secondary to the service-connected 
disabilities, will be addressed in the Remand portion of this 
decision.  These issues on appeal will be being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The service-connected fungal infection of the veteran's 
feet is not active and is well-controlled with topical 
antifungal applications.  

3.  The service-connected multiple lipomas of the veteran's 
abdomen are asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 
10 percent for the service-connected fungal infection of the 
feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (effective 
prior to, and since, August 30, 2002).  

2.  The criteria for a compensable schedular rating for the 
service-connected multiple lipomas of the abdomen have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (effective prior to, and since, 
August 30, 2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By the statement of the case (SOC) issued in August 1995, a 
letter dated in February 2004, as well as supplemental 
statements of the case (SSOCs) furnished in March 2004 and 
August 2004, the RO discussed the type of evidence necessary 
to support the veteran's initial rating claims for the 
service-connected fungal infection of his feet and the 
service-connected multiple lipomas of his abdomen.  By the 
February 2004 letter in particular, the RO notified the 
veteran that VA would make reasonable efforts to help him 
obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  Further, the RO advised the veteran of attempts 
already made to obtain relevant evidence with regard to his 
initial rating claims.  In addition, the veteran was notified 
of his opportunity to submit "information and any 
evidence."  

Beyond the above, the March 1995 rating decision, the August 
1995 SOC, as well as the March 2004 and August 2004 SSOCs, 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate his initial rating claims regarding 
his service-connected skin disorders.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of these initial rating issues.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

In this regard, the Board must note that based on a detailed 
review of the medical evidence of record, the Board must find 
that the medical evidence in this case appears complete.  The 
RO has either attained, or attempted to obtain, pertinent 
medical records cited by the veteran over an extensive period 
of time.  Moreover, neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain regarding these claims. 

Moreover, during the current appeal, the veteran has been 
accorded several pertinent VA examinations.  All available 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the initial rating 
claims for the service-connected fungal infection of the feet 
and the service-connected multiple lipomas of the abdomen.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

II.  Factual Background

According to the service medical records, an examination 
conducted in April 1978 pursuant to the veteran's separation 
from reserve duty demonstrated the presence of tinea 
versicolor which the examiner concluded was not considered to 
be disabling.  Service medical from the veteran's period of 
active military duty reflect treatment for a rash at the 
waist line, ankles, and posterior lower legs in July 1986; 
vulgarus (to include a two millimeter raised papular lesion 
on the foot) in February 1987; contact dermatitis on the left 
upper arm later in February 1987; a tender papule on the 
right medial thigh in July 1991; as well as three nodules in 
the skin on the abdomen and an abdominal rash in June 1993.  
A physical examination conducted in July 1994 for flying 
purposes reflected the presence of several small lipomas on 
the veteran's abdomen which the examiner concluded were not 
considered to be disabling.  

Following discharge from service, the veteran underwent a VA 
dermatological examination in January 1995.  At that time, 
the veteran reported having continuous problems with a fungus 
on his left foot since 1989 and on his right foot since 1990 
or 1991.  In addition, he described tender subcutaneous 
lesions over the central and oblique aspects of his abdomen 
since 1990.  A physical examination demonstrated the presence 
of onychomycosis on the great toenail and fourth toenail of 
the left foot; diffuse and hyperpigmented dermatitis over the 
last four toes and the distal portion of the left foot; 
generalized scaling of the sole of the left foot; 
onychomyosis of the great and third toenail of the right 
foot; hyperpigmented dermatitis of the right foot (involving 
the distal dorsal aspect of the right foot and all five 
toes); scaling of the right foot; multiple firm mobile 
subcutaneous lesions (ranging in size from 1.5 centimeters to 
2.0 centimeters with some ranging in size from four to five 
millimeters centrally) of the central abdomen; as well as 
very dry skin with occlusion of oil glands and with small 
crusts on the upper arms; as well as a similar large 
hypopigmented superficial area all over his back with fine 
scale.  The examiner assessed tinea pedis and onychomycosis 
of four nails of both feet; lipomas; and tinea versicolor of 
both upper arms.  

A VA general medical examination conducted several days later 
in January 1995 demonstrated no significant eruption of the 
veteran's skin except for two very small intracutaneous 
retention cysts.  The examiner noted that one of these cysts 
was located on the veteran's right flank and that the other 
one was located in his left hypogastrium.  

In March 1995, the RO considered these in-service, and 
post-service, medical records.  In particular, the RO 
concluded that the evidence shown in these documents 
supported the grant of service connection for a fungal 
infection of the feet and an award of a 10 percent 
evaluation, effective from December 1994.  Also by the March 
1995 rating action, the RO granted service connection for 
multiple lipomas of the abdomen and assigned a noncompensable 
evaluation to this disorder, effective from December 1994.  

The service-connected fungal infection of the feet has 
remained evaluated as 10 percent disabling, and the 
service-connected multiple lipomas of the abdomen has 
remained evaluated as noncompensably disabling.  According to 
the relevant evidence received during the current appeal, in 
April 1995, the veteran sought VA outpatient treatment for 
complaints of a recurrent rash on his legs and chest.  A 
physical examination resulted in findings of scattered 
plaques and in a diagnosis of eczema.  Another VA outpatient 
examination conducted on the veteran's skin in May 1995 
reflected a fungal infection of the toes, a papular rash on 
the trunk, anthomas on the lower extremities, as well as 
depigmented areas on the lower back, upper trunk, and neck.  
Tinea versicolor was assessed.  At a follow-up VA outpatient 
treatment session subsequently conducted in October 1995, the 
veteran complained of continued itching of the distal dorsal 
portion of his feet.  He was instructed to resume his 
medication and to return to the clinic in two months.  

At a VA skin examination conducted in August 1997, the 
veteran complained of a recurring rash between his left toes 
and extending to the dorsal aspect of his left foot.  A 
physical examination demonstrated hypertrophic scaling areas 
at the three-four and four-five interspaces, the dorsal 
aspect of the left foot, and the sole of the left foot; clear 
nails; and a clear right foot.  The examiner assessed 
scaling-type tinea pedis, dermatophytosis of the left 
three-four and four-five interspaces, as well as prurigo 
nodularis secondary to chronic excoriation of the tinea 
pedis.  

Subsequent VA medical records reflect outpatient treatment 
for complaints of a rash on the arms, face, and chest in June 
1998 and for atopia dermatitis between August and September 
1998.  A physical examination conducted in September 1998 
reflected the presence of scattered scaling plaques.  

Thereafter, in February 2004, the veteran underwent a VA skin 
diseases examination.  He complained of intermittent small 
lipomatous growths on his abdomen which are uncomfortable at 
times.  He denied any infection of these growths or the need 
for their drainage or surgical removal.  In addition, he 
reported having tinea pedis of his feet which requires 
antifungal cream.  He denied any open ulcers or sores on his 
feet but noted that he does experience some burning sensation 
on his feet and that this symptom occurs more so in the 
evening.  

A physical examination of the veteran's abdomen demonstrated 
the presence of four or five small (less than one centimeter) 
nonpainful and non-hard lipomatous growths which were not 
fixed to the underlying surface or infected but which were 
dispersed over the abdominal wall.  A physical examination of 
the veteran's feet reflected calluses on both heels, no 
active tinea pedis or onychomycosis.  The examiner diagnosed 
small abdominal lipomas which are not causing any difficulty 
as well as tinea pedis which is currently in remission and 
well-controlled with topical antifungal applications.  In 
addition, the examiner explained that he had found no 
evidence, on examination, of a worsening of the veteran's 
abdominal lipomas and skin condition of both of his feet.  

III.  Analysis

As the Board has discussed in this decision, in evaluating 
the severity of a particular disability, it is essential to 
consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2004).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

With regard to the veteran's increased rating claims for the 
service-connected fungal infection of his feet and the 
service-connected multiple lipomas of his abdomen, the Board 
notes that the schedular criteria by which dermatological 
disorders are rated changed during the pendency of his 
appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) codified at 38 C.F.R. § 4.118 
(2003).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

In the present case, the RO has evaluated the 
service-connected fungal infection of the veteran's feet by 
the diagnostic code which rates impairment resulting from 
dermatophytosis.  See, 38 C.F.R. § 4.118, Diagnostic 
Code 7813.  According to the old rating criteria, 
dermatophytosis is rated, by analogy, to eczema, depending 
upon the location, extent, and repugnance or otherwise 
disabling character of manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002).  

Pursuant to the old rating criteria, evidence of slight, if 
any, exfoliation, exudation, or itching caused by eczema (if 
on a nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  A compensable rating 
of 10 percent requires evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
Id.  The next higher evaluation of 30 percent requires 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  Id.  The highest rating allowable 
pursuant to this Code necessitates evidence of ulceration, 
extensive exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance.  Id.  

According to the revised rating criteria, dermatophytosis is 
rated, by analogy, as disfigurement of the head, face, or 
neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 
7804, or 7805); or dermatitis (under Code 7806) depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2004).  As the veteran's 
service-connected fungal infection involves his feet and not 
his head, face, neck, the Board finds that the predominant 
disability should be rate, by analogy, to dermatitis of these 
extremities.  Consequently, the Board concludes that 
Code 7806 most appropriately reflects the veteran's 
service-connected fungal infection disability.  

In this regard, the Board notes that, pursuant to the new 
rating criteria, a 10 percent evaluation for dermatitis or 
eczema requires evidence of exposure to at least 5%, but less 
than 20%, of the entire body or at least 5%, but less than 
20%, of exposed areas affected; or the need for intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  38 C.F.R. § 4.118, 
Code 7806 (2004).  The next higher rating of 30 percent 
requires evidence of exposure from 20% to 40% of the entire 
body or 20% to 40% of exposed areas affected; or the need for 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Id.  The highest rating allowable pursuant to this Code, 
60 percent, requires evidence of exposure to more than 40% of 
the entire body or more than 40% of exposed areas affected; 
or the need for constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period.  Id.  

With regard to the service-connected multiple lipomas of the 
abdomen in the present case, the RO notes that the RO has 
evaluated this disability pursuant to the diagnostic code 
which rates impairment resulting from benign skin growths.  
See, 38 C.F.R. § 4.118, Diagnostic Code 7819.  According to 
the old rating criteria, new and benign skin growths are 
rated, by analogy, to eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(2002).  See also, 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

According to the revised rating criteria, benign skin 
neoplasms are evaluated as disfigurement of the head, face, 
or neck (under Code 7800); scars (under Codes 7801, 7802, 
7803, 7804, or 7805); or impairment of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2004).  As the veteran's 
service-connected multiple lipomas involve his abdomen and 
not his head, face, neck, the Board finds that Codes 7800 
(which rates impairment resulting from disfigurement of the 
head, face, or neck), Code 7801 (which rates impairment 
resulting from scars of the head, face, or neck that are deep 
and cause limited motion), and Code 7802 (which rates 
impairment resulting from scars of the head, face, or neck 
that are superficial and do not cause limited motion) are not 
appropriate for the service-connected multiple lipomas 
disorder in the present case.  Consequently, the Board will 
consider, with regard to the service-connected multiple 
lipomas of the veteran's abdomen, Codes 7803-7805.  

In this regard, the Board notes that, according to Code 7803, 
a 10 percent disability evaluation will be warranted with 
evidence of a superficial service-connected scar that is 
unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  
38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7803 
(2004).  A superficial scar is one not associated with the 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 2 
following Diagnostic Code 7803 (2004).  

Code 7804 stipulates that a 10 percent disability evaluation 
will be warranted with evidence that a superficial 
service-connected scar is painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  A superficial scar is 
one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7804 
(2004).  In such a case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Note 2 following Diagnostic 
Code 7804 (2004).  

In addition, Code 7805 provides that other scars will be 
rated based on the limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).  See 
also, 38 C.F.R. § 4.73, Diagnostic Code 5319 (2004) (which 
rates impairment resulting from disability to the muscles of 
the abdominal wall).  

A.  Fungal Infection Of The Feet

Throughout the current appeal, the veteran has asserted that 
an increased rating is warranted for the service-connected 
fungal infection of his feet.  In particular, the veteran has 
maintained that this disorder re-occurs and requires the use 
of antifungal cream.  The veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of the 
service-connected fungal infection of his feet must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

The Board acknowledges that pertinent evidence of record 
reflects outpatient treatment for fungal infection of the 
feet on several occasions in 1995.  Additionally, the VA 
examination conducted in August 1997 demonstrated 
hypertrophic scaling areas at the three-four and four-five 
interspaces, the dorsal aspect of the left foot, and the sole 
of the left foot.  Significantly, however, the subsequent 
medical records do not reflect outpatient treatment for the 
service-connected fungal infection of the veteran's feet.  
Further, the VA skin diseases examination conducted in 
February 2004 found no active tinea pedis or onychomycosis.  
In fact, the examiner concluded that the veteran's tinea 
pedis is currently in remission, has not worsened, and is 
well-controlled with topical antifungal applications.  The 
examination provides negative evidence against this claim. 

These relatively negative findings do not support an 
increased evaluation for the service-connected fungal 
infection of the veteran's feet under either the old, or the 
revised, rating criteria.  In this regard, the Board notes 
that the evidence of record does not reflect constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  As such, a 30 percent evaluation based upon 
impairment resulting from eczema, pursuant to the old rating 
criteria, cannot be awarded.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  Furthermore, the evidence of record has 
not shown exposure from 20% to 40% of the entire body or 20% 
to 40% of exposed areas affected; or the need for systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. 
§ 4.118, Code 7806 (2004).  The preponderance of the evidence 
is against the veteran's claim of entitlement to an increased 
disability rating for the service-connected fungal infection 
of his feet.  

B.  Multiple Lipomas Of The Abdomen

Throughout the current appeal, the veteran has asserted that 
a compensable rating is warranted for the service-connected 
multiple lipomas of his abdomen.  The veteran has not 
provided more specific argument in support of his claim, 
except to maintain that this service-connected disorder 
re-occurs.  As note above, the veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence.  Importantly, however, the veteran's descriptions 
of the service-connected multiple lipomas of his abdomen must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

In this regard, the Board notes that none of the post-service 
medical records reflect treatment for the service-connected 
multiple lipomas of the veteran's abdomen.  Furthermore, 
although at the VA skin diseases examination conducted in 
February 2004 the veteran complained of intermittent small 
lipomatous growths on his abdomen which are uncomfortable at 
times, he denied any infection of these growths or the need 
for their drainage or surgical removal.  Significantly, this 
evaluation demonstrated that the four or five lipomatous 
growths, which were dispersed over the veteran's abdominal 
wall, were small (less than one centimeter), nonpainful, not 
hard, not fixed to the underlying surface, and not infected.

Significantly, the examiner who conducted this evaluation 
concluded that the veteran's small abdominal lipomas were not 
causing any difficulty and had not worsened.  Based on this 
medical evidence, the Board concludes that the veteran's 
service-connected multiple abdominal lipomas are 
asymptomatic.  The examination provides negative evidence 
against this claim.       

These negative findings do not support a compensable 
evaluation for the service-connected multiple lipomas of the 
veteran's abdomen under either the old, or the revised, 
rating criteria.  No evidence of exfoliation, exudation, or 
itching, involving an exposed surface or extensive area has 
been shown.  Consequently, a compensable evaluation of 
10 percent, pursuant to the old rating criteria, cannot be 
granted.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 
(2002).  Furthermore, the pertinent medical evidence of 
record does not illustrate that the multiple lipomas of the 
veteran's abdomen are superficial, unstable, or painful or 
results in limitation of function of his abdomen.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805, 7819 (2004).  See also, 
38 C.F.R. § 4.73, Diagnostic Code 5319 (2004) (regarding 
evaluation of impairment resulting from disability to the 
muscles of the abdominal wall).  A compensable rating for the 
service-connected multiple lipomas of the veteran's abdomen 
is, therefore, not warranted.  The preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable rating for the service-connected multiple lipomas 
of his abdomen.  

Regarding both disorders, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected conditions 
results in marked interference with his employment or 
requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that the 
service-connected disorders
result in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  

ORDER

An initial rating greater than 10 percent for a fungal 
infection of the feet is denied.  

An initial compensable rating for multiple lipobas of the 
abdomen is denied.  


REMAND

In August 1995, the veteran underwent a VA Persian Gulf 
examination.  According to the report of this evaluation, the 
veteran stated that he had been assigned to the Persian Gulf 
region between August 1990 and May 1991 and that, during that 
time, he had been stationed in Saudia Arabia and Kuwait.  He 
further noted that his military assignments included cleaning 
aircrafts and loading bombs onto the airplanes.  Following a 
physical examination, the examiner assessed "? Persian Gulf 
syndrome."  Subsequent VA outpatient treatment records dated 
in September 1995 and August 1998 refer to the veteran as a 
Persian Gulf veteran.  

Included in the claims folder are copies of the veteran's 
DD 214, Certificate Of Release Or Discharge From Active Duty 
(DD 214), which indicate that he served on active military 
duty from December 1985 to November 1994.  This document also 
notes that, during that time, the veteran had approximately 
one year and four months of sea service but no foreign 
service.  He received the Southwest Asia Service Medal as 
well as the Kuwait Liberation Medal.  

Significantly, none of the service personnel records included 
in the claims folder provide the dates that the veteran may 
have served in the Persian Gulf during the Persian Gulf War.  
Moreover, the RO has not determined whether consideration of 
the regulations pertaining to Persian Gulf service is 
appropriate with regard to the present claims for service 
connection for back, heart, right knee, and right eye 
disabilities.  See, 38 U.S.C.A. §§ 1117, 1118 (West 2002) and 
38 C.F.R. § 3.317 (2004) (which stipulate that service 
connection may be established for a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006).  

A remand of the veteran's claims for service connection for 
back, heart, right knee, and right eye disabilities, is 
necessary, therefore, to accord the RO an opportunity to 
confirm the veteran's status as a Persian Gulf veteran, 
including the dates that he may have served in the Persian 
Gulf during the Persian Gulf War.  Furthermore, if the 
veteran is found, in fact, to have served in the Persian Gulf 
during the Persian Gulf War, he should be accorded a 
pertinent VA examination to determine whether any of his 
claimed disabilities (including his purported back, heart, 
right knee, and right eye disorders) resulted from such 
service.  

As the veteran has also claimed that he has developed a 
psychiatric disorder as a result of his service-connected 
disabilities, the Board will defer a final decision of the 
veteran's psychiatric claim until a determination may be made 
regarding his back, heart, right knee, and right eye claims.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO, via the AMC, for the 
following actions:

1.  The RO should procure copies of all 
records of back, heart, right knee, right 
eye, and psychiatric treatment that the 
veteran has received at the VA Medical 
Center in Tampa, Florida and at the VA 
Outpatient Clinic in Orlando, Florida 
since September 2002.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  In addition, the RO should contact 
the National Personnel Records Center to 
obtain any additional service personnel 
records which may be available.  The 
purpose of this action is to determine 
whether the veteran did, in fact, serve 
in the Persian Gulf region during the 
Persian Gulf War.  If the veteran is 
found to be a Persian Gulf veteran, the 
dates of such service should also be 
provided.  All available documents should 
be included in the claims folder.  

3.  If the veteran is found to have 
served in the Persian Gulf region during 
the Persian Gulf War, the RO should then 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature, extent, and 
etiology of any generalized back, chest, 
or right knee pain and of any signs and 
symptoms of his right eye that he has.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent back, heart, right knee, 
and right eye pathology, which are found 
on examination, should be noted in the 
report of the evaluation.   
 
The examiner should express an opinion as 
to whether it is at least as likely as 
not that any generalized back, chest, or 
right knee pain, and any signs or 
symptoms of the veteran's right eye, 
which are found on examination are 
associated with diagnosed disabilities 
and, if so, whether it is at least as 
likely as not that any such disabilities 
were incurred in active military service.   
 
4.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for back, heart, right knee, 
and right eye disabilities.  In 
adjudicating these issues, the RO should 
consider the appropriate laws and 
regulations concerning Persian Gulf 
service, if deemed necessary.  See, e.g., 
38 U.S.C.A. §§ 1117, 1118 (West 2002) and 
38 C.F.R. § 3.317 (2004).  

In addition, the RO should re-adjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, 
asserted to be secondary to the 
service-connected disabilities.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


	                     
_____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


